46 F.3d 1126
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.George ALLEN;  Director, Federal Bureau of Investigation;Director, Drug Enforcement Administration;  Robert Gates;James E. Connell, Iii;  Chief, Criminal Section, UnitedStates Postal Service;  Director, Rights for Virginians withDisabilities;  Director, Mental Health Association;Director, Virginia Hospital Association;  Director, VirginiaHealth Care Association;  Director, Department of the Navy;Chairman, Psychiatry Society of Virginia;  Director, WXEXChannel 8;  Director, WWBJ 12;  Editor, Richmond TimesDispatch;  Editor, Roanoke Times and World News;  Editor,Bristol Courier, Defendants--Appellees.
No. 94-7023.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1994.Decided Jan. 20, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-94-633)
Ronald Jerry Sawyer, Appellant Pro Se.
Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and imposing a pre filing review order limiting future litigation.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sawyer v. Allen, No. CA-94-633 (E.D. Va.  June 20, 1994;  Aug. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.